        Case 1:21-cv-00192-SEB-TAB Document 1-2 Filed 01/25/21 Page 1 of 2 PageID #: 9

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the

                                                   Southern District of Indiana

                 MELISSA ANTHONY                                )
                                                                )
                             Plaintiff
                                                                )
                                v.                              )       Civil Action No.       1:21-cv-192
                                                                )
    WINDROSE HEALTH NETWORK, INC.                               )
                            Defendant                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
      Windrose Health Network, Inc.
      c/o Kimberly Emil Schroder
      334 N. Senate Avenue
      Indianapolis, IN 46204


          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff’s attorney, whose name and address are:
John H. Haskin / Paul A. Logan
JOHN H. HASKIN & ASSOCIATES
255 North Alabama Street, 2nd Floor
Indianapolis, IN 46204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
         Case 1:21-cv-00192-SEB-TAB Document 1-2 Filed 01/25/21 Page 2 of 2 PageID #: 10

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           I personally served the summons on the individual at (place)
                                                                                  on (date)                         ; or

           I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual’s last known address; or

           I served the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                         ; or

           I returned the summons unexecuted because                                                                            ; or

          X Other (specify):        Certified Mail:
                                                                                                                                         .


           My fees are $                           for travel and $                for services, for a total of $                        .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature

                                                                             John H. Haskin, Counsel for Plaintiff
                                                                                       Printed name and title



                                                                      255 North Alabama Street, Indianapolis, IN 46204

                                                                                         Server’s address

 Additional information regarding attempted service, etc:
